       Case 1:18-cr-00547-SHS Document 46 Filed 09/11/20 Page 1 of 1




September 10, 2020

By ECF
                                                                    MEMO ENDORSED
Hon. Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street, Room 1010
New York, NY 10007-1312

Re: United States v. Orestis Argyris, 18 Cr. 547 (SHS)

Dear Judge Stein:

I write with the consent of the Probation Office and the Government to respectfully
request that the Court modify Mr. Argyris’s conditions of supervised release to permit travel
within the Southern District of New York. He is currently restricted to his district of
residence (the Eastern District of New York). I make this request because Mr. Argyris’s
family hopes to take him on occasional recreational excursions (including hikes and other
activities) in the counties north of New York City that fall within the Southern District of
New York.

Thank you for your attention to this matter.

Sincerely,

/s/ Jonathan Marvinny
Jonathan Marvinny
Assistant Federal Defender
212.417.8792
jonathan_marvinny@fd.org
                                                          Application granted.
cc: AUSA Micah Fergenson (by ECF)
    PO Brian Kelly (by email)                             Dated: New York, New York
                                                                 September 10, 2020
